Citation Nr: 1606246	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  12-22 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel

INTRODUCTION

The Veteran served on active duty from April 1952 to April 1956.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

This appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The probative objective evidence of record shows the Veteran's hearing acuity is Level I in the right ear and Level II in the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  

The Veteran's claim involves the initial disability rating assigned upon a grant of service connection for bilateral hearing loss.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, additional notice was not required.  Nevertheless, the Veteran was provided the requisite notice with respect to claim for service connection for hearing loss in a letter dated September 2010.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has obtained service treatment records; VA treatment records; private examination reports and VA examination reports; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present testimony, written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was afforded four VA examinations in conjunction with the present appeal.  While two examination reports indicated invalid results, the other two examination reports are adequate for rating purposes.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the evidence of record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

Under Diagnostic Code 6100, evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The Rating Schedule establishes eleven auditory acuity levels designated from Level I to Level XI for profound deafness.  38 C.F.R. § 4.85. 

The rating criteria provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  If the pure tone threshold is greater than 55 decibels at each of four specified frequencies, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(a).  If the pure tone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

Service connection is in effect for bilateral hearing loss, and a noncompensable evaluation was assigned, effective in August 2010, the date of claim for service connection.  He claims that his hearing loss warrants a compensable disability rating.  

In June 2011 a VA audiology examination of the Veteran was conducted.  Pure tone thresholds, in decibels, were reported as follows:


HERTZ

1000
2000
3000
4000
RIGHT
30
50
55
70
LEFT
50
60
65
70

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 51.25 decibels in the right ear and 61.25 decibels in the left ear.  Speech recognition ability of 96 percent, bilaterally, was noted, using the Maryland CNC word lists.  The above results do not reveal the presence of an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86.  Applying the above results to the Rating Schedule demonstrates Level I hearing acuity in the right ear, and Level II hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these results to the Table VII chart, results in a noncompensable disability rating.  

In his November 2011 notice of disagreement, the Veteran asserted that his hearing loss warranted an increased rating because VA had issued him hearing aids.  VA medical treatment records confirm that the Veteran has been provided hearing aids by the VA audiology service.  

In July 2012, private audiology test results were presented in graphical form.  The examiner noted the Veteran reported that he couldn't make out words on testing.  However, the examining otolaryngologist indicated that physical examination of the ears was normal, and while severe hearing loss was indicated by the audiology test results, these results appeared to "be out of proportion to his ability to communicate in person."  Accordingly, these test results are not valid for rating purposes.  

In December 2012, a VA audiology examination noted that pure tone thresholds and speech recognition results could not be obtained.  The examiner indicated that the Veteran could not be tested.  The examiner stated that the test results "are not valid for rating purposes (not indicative of organic hearing loss)."  The examiner further stated that there was a 20-40 decibel decrease in pure tone thresholds from prior June 2011 VA audiometric examination, with no complaint by patient of a decrease or a change in hearing.  Poor speech recognition and pure tone test agreement were shown on current testing.  Specifically, the examiner was able to speak in an unraised voice in the booth and Veteran was able to respond appropriately; he was also able to respond appropriately to questions with the insert phones in ears and examiner facing in the other direction in the booth.  When questioned as to the impact of the hearing loss, the Veteran indicated that "I have a hard time hearing and understanding others.  If my wife and I go to a restaurant, it is too loud."  

In March 2012, a VA audiology examination of the Veteran was conducted.  Pure tone thresholds, in decibels, were reported as follows:



HERTZ

1000
2000
3000
4000
RIGHT
40
35
40
65
LEFT
40
55
60
65

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 45 decibels in the right ear and 55 decibels in the left ear.  Speech recognition ability of 100 percent in the right ear and 84 percent in the left ear was noted, using the Maryland CNC word lists.  Applying the above results to the Rating Schedule, demonstrates a Level I hearing acuity in the right ear and Level II hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these results to the Table VII chart, results in a noncompensable disability rating.  

The March 2012 examination report indicates that additional testing was conducted by Auditory Steady State Response (ASSR) results which record the brain activity using electrodes on the forehead and behind each ear.  The use of electrodes eliminates the need for active participation of the patient, such as pushing a response button every time a tone is activated, with the sound being detected objectively.  This testing was ordered because the Veteran was easily frustrated the traditional test process resulting in considerable variability in his responses.  The objective ASSR test responses conducted on March 22, 2013 were comparable to the voluntary test obtained on March 2, 2013, as well as with the prior testing conducted in June 2011.  

The March 2013 test results do not reveal an exceptional pattern of hearing impairment for both ears under 38 C.F.R. § 4.86(a).  

In March 2014, the results of a private audiology examination were provided in graphical form.  Speech recognition results were not provided.  

In May 2014, the Veteran presented testimony at a hearing before the Board.  He testified that he had difficulty hearing conversation in rooms with background noise, such as a restaurant, because his hearing aids amplified all sound and it was too loud to hear individual conversations.  

In a January 2013, a VA audiology examination reported that pure tone thresholds and speech recognition test results could not be obtained.  The examiner indicated that "the Veteran refused to respond to pure tone or speech stimuli at equipment limits in either ear.  These results are not consistent with the conversation/interview at the beginning of the test sequence and is not consistent with acoustic reflex responses. . . ."  

The Board has considered the Veteran's and his spouse's statements and testimony regarding the severity of his service connected bilateral hearing loss.  These statements are considered competent evidence to report on factual matters of which there is first-hand knowledge, such as experiencing increased difficulty hearing and observations.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, while the Board may consider the Veteran's subjective statements regarding increasing severity of his disability, these complaints were considered by the medical professionals that examined him and provided clinical findings.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after an audiometric evaluation is performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The audiometric evaluation requires medical expertise.  The Board finds the objective audiometric findings and opinions provided by the VA examiners are afforded the greater probative weight.  The probative value of audiometric examination evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, consideration of the Veteran's statements, and the medical conclusion the examiner reaches. 

The valid audiology test results reveal that the Veteran has Level I hearing in his right ear and Level II hearing in his left ear.  This warrants the assignment of a noncompensable disability rating.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  There is no evidence that a compensable rating is warranted for any period of time covered by the appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Thus, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Id. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) (when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned staged-rating inadequate.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss, specifically, difficulty hearing, are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the ratings assigned.  The Veteran's service-connected hearing loss has been considered under the Rating Schedule's criteria for an exceptional pattern of hearing impairment, but such a pattern was not shown by the probative evidence of record, and therefore the Board finds that the available schedular criteria for this service-connected disability are adequate, and referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence during the appeal period is against the Veteran's claim for an initial compensable rating for his service-connected bilateral hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Fenderson, 12 Vet. App. at 126).


ORDER

An initial compensable disability rating for bilateral hearing loss is denied.  



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


